Case 1:19-cv-01869-JRS-DML Document 11 Filed 04/20/20 Page 1 of 1 PageID #: 84




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF INDIANA
                       INDIANAPOLIS DIVISION

KIMBERLEY A. MCQUEARY,                     )
                                           )
                        Plaintiff,         )
                                           )
                   v.                      )   No. 1:19-cv-01869-JRS-DML
                                           )
PHILLIP D. MCQUEARY,                       )
                                           )
                        Defendant.         )

          ORDER ADOPTING REPORT AND RECOMMENDATION

      On April 1, 2020, the Magistrate Judge submitted her Report and

Recommendation to Dismiss Complaint (ECF No. 10). The Court, having considered

the Magistrate Judge’s Report and Recommendation to Dismiss Complaint, hereby

adopts the Magistrate Judge’s Report and Recommendation.       This matter is

DIMISSED WITHOUT PREJUDICE and judgment shall be entered accordingly.




Date: 4/20/2020




Distribution:

KIMBERLEY A. MCQUEARY
3823 Tamiami Trail East
#105
Naples, FL 34112


                                     −1−
